Motion by petitioner further to amend the decision and order of this court, both dated July 1, 1968, which were heretofore amended by ¡order dated August 21, 1968, so as to provide for a new effective date for the commencement of the one-year period of respondent’s suspension from the practice of law. Cross motion by respondent for reconsideration of the punishment imposed and to reduce the punishment to a censure or, in the alternative, to fix November 1, 1969 as the effective date for the commencement of the period of suspension. The order dated July 1, 1968 fixed the date for the commencement of the suspension as July 20, 1968. Since then, successive stays were granted, the last of which has terminated. Petitioner’s motion granted. The effective date of respondent’s suspension is herewith changed to September 1, 1969. Cross motion denied. Brennan, Acting P. J., Hopkins, Benjamin, Munder and Kleinfeld, JJ., concur.